IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00107-CR

JOHN TREMAINE JONES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 39,241


                          MEMORANDUM OPINION


      In a trial before the jury, John Tremaine Jones was convicted of two offenses:

aggravated robbery (Count One) and evading arrest or detention with a vehicle (Count

Two). See TEX. PENAL CODE ANN. §§ 29.03(a)(2); 38.04(b)(2)(A) (West 2011). He was

sentenced to 75 years and 20 years, respectively, in prison with fines of $10,000 in each

case. The sentences were ordered to run concurrently.

      Jones’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw in each case, asserting that the appeals present no
issues of arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Counsel advised Jones that counsel had filed the motion and brief pursuant

to Anders and provided Jones a copy of the record, advised Jones of his right to review

the record, and advised Jones of his right to submit a response on his own behalf. Jones

submitted a response. The State submitted a reply to Jones’s response.

         Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the sufficiency of the evidence to support the conviction, the trial

court’s denial of Jones’s motion for continuance for new counsel, trial counsel’s

effectiveness in representation, the propriety of the accomplice testimony, and the trial

court’s denial of the motion for new trial. After the review, counsel has concluded there

is no non-frivolous issue to raise in this appeal. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In his response to counsel’s Anders brief, Jones contends his co-defendant’s

testimony did not comply with the accomplice witness rule; the DNA evidence was

insufficient to the support Jones’s conviction for aggravated robbery; the trial court

deprived Jones of a fair trial by not inquiring why Jones wanted new counsel; the jury

should have been given a lesser-included offense instruction; and Jones was denied due


Jones v. State                                                                          Page 2
process when a proper investigation of the aggravated robbery was not conducted. In a

supplemental response, Jones contends a lost exhibit is critical to a proper appeal, and its

loss should result in a new trial. The record does not support Jones’s contentions.

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record, the Anders brief, and Jones’s

response, we have determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment of

Conviction by Jury (Count One) signed on February 8, 2017 and Judgment of Conviction

by Jury (Count Two) signed on February 8, 2017.

        Should Jones wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any


Jones v. State                                                                        Page 3
petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Jones is granted, and

counsel is discharged from representing Jones. Notwithstanding counsel’s discharge,

counsel must send Jones a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 1, 2018
Do not publish
[CRPM]




Jones v. State                                                                         Page 4